Citation Nr: 1641414	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  07-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to the service-connected left hip disability.

2.  Entitlement to service connection for a bilateral knee disability, including as secondary to the service-connected left hip disability.

3.  Entitlement to service connection for a back disability, including as secondary to the service-connected left hip disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to a rating in excess of 30 percent for a left hip disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.   

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2011, the Veteran testified at a hearing before the undersigned with respect to the service connection claims.  A transcript of the hearing has been associated with the claims file.  The Veteran has requested a hearing with respect to the increased rating claim; that request is pending. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board remanded the right hip, bilateral knee, and back issues for further development, notably to obtain an opinion concerning whether any disability is related to active duty or was secondary to a service-connected disability.  Although an opinion was obtained, the physician did not render an opinion as to aggravation by the service-connected left hip disability.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's remand directives.

Regarding the claim for service connection for bilateral hearing loss, the Board finds another opinion addressing the etiology of the disability is needed.  Specifically, the Board finds the record would be aided by additional opinion addressing the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  

The tinnitus claim is intertwined with the hearing loss issue remanded herein.  Thus, the Board will defer its decision on the tinnitus claim until the hearing loss claim is resolved.

Regarding the claim for increased rating, the Veteran has requested a Board hearing at a local VA office.  See February 2015 VA Form 9.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the June 2015 VA examiner regarding whether the right hip, bilateral knee, or back disability has been aggravated by the service-connected left hip disability.  The record must be made available to and reviewed by the physician.  A rationale for the opinion is needed, preferably with discussion of the May and June 2015 private nexus opinions.  

2.  Then, afford the Veteran a VA examination by an otolaryngologist to determine the nature and etiology of his bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the otolaryngologist.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records, the otolaryngologist should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hearing loss originated during or is otherwise etiologically related to the Veteran's active military service.

In providing his or her opinion, the otolaryngologist must consider and discuss the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest the possibility of late-onset hearing loss many years after noise exposure.

3.  Thereafter, readjudicate the claims for service connection.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and her representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

4.  Schedule the Veteran for the desired hearing on the issues of entitlement to an increased rating for a left hip disability, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.





_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




